









Exhibit 10.1
splunklogoa01a10.gif [splunklogoa01a10.gif]


April 25, 2018


Mr. Tim Tully
c/o Splunk Inc.
270 Brannan Street
San Francisco, CA 94107


Re:    Promotion and Updated Employment Terms


Dear Tim:


Congratulations on your promotion! This letter agreement (the “Agreement”) is
entered into between Splunk Inc. (“Splunk” or the “Company”) and you. The
purpose of this letter is to confirm the current terms and conditions of your
employment with Splunk and to specify your treatment upon certain terminations
of employment. This Agreement supersedes and replaces your prior offer letter
dated July 22, 2017.


1.Your Position. Effective as of February 1, 2018, your new title is Senior Vice
President, Chief Technology Officer, and you will report to the Chief Executive
Officer.


2.Annual Salary; Corporate Bonus. The changes described in this paragraph are
effective as of February 1, 2018. Your gross base salary will remain $400,000
per year, less applicable deductions and withholdings. In addition, you will be
eligible to participate in Splunk's Executive Bonus Plan. Your annualized target
bonus will be 70% of your annual base salary. Your actual bonus amount will be
based on actual achievement of Company financial goal(s), as determined by the
Compensation Committee of our Board of Directors (“Compensation Committee”).
Under the Executive Bonus Plan’s current practices (which may change in the
future), up to 50% of your annualized target bonus will be paid at
mid-fiscal-year. Any mid-fiscal-year bonus will be based on the Company's actual
achievement of financial performance metrics through the end of the fiscal
second quarter. Your actual mid-fiscal-year bonus amount under the Executive
Bonus Plan will be included in the calculation of your annual bonus, meaning
that your year-end bonus will be equal to your calculated annual bonus amount,
less any mid-fiscal-year bonus amount already paid for that fiscal year. The
year-end bonus payment will be made approximately 45 days after the completion
of the fiscal year and after the Compensation Committee's review and approval of
executive bonuses. Note that all payments to you will be made after applicable
withholdings.


3.Signing Bonus. We have already offered and paid you a signing bonus in the
amount of $240,000, less all applicable deductions and withholdings. If you
voluntarily resign from the Company for any reason on or prior to August 14,
2018, you agree to reimburse the Company for the entire signing bonus. By your
signature on this Agreement, you authorize the Company to withhold the entire
signing bonus from all amounts due and payable to you on termination of
employment if, and as permitted by applicable law. If any amount remains unpaid,
you agree to promptly repay the Company the remaining unpaid amount, in full.


4.Benefits. You will continue to be eligible to participate in the healthcare,
40l(k), employee stock purchase and other employee benefit plans established for
our employees. You will be entitled to 15 days or such other amount as your
manager may approve of Paid Time-Off (PTO) annually, accrued in accordance with
Company policy.


5.Confidentiality. As an employee of the Company, you will continue to have
access to confidential information of the Company and certain third parties and
you may, during the course of your employment, create inventions, improvements,
designs, original works of authorship, computer software programs, trade secrets
and other matters that will be the sole and exclusive property of the Company.
You hereby irrevocably assign each such invention, work and matter to the
Company. As a condition of employment, you are required to comply with the terms
of the Company’s “Employee Invention Assignment and Confidentiality Agreement.”
We wish to impress upon you that the Company does not want you to, and we hereby
direct you not to, bring with you or use on behalf of the Company, any
confidential or proprietary material or information of any former employer or
other third party. In addition, you must not violate any other obligation you
may have to any former employer or other third party. During the period that you
render services to the Company, you agree you will not engage in any employment,
business or activity that is in any way competitive with the business or
proposed business of the Company. You will disclose to the Company,





--------------------------------------------------------------------------------











in writing, any other employment, business or activity that you are currently
associated with or participate in that competes with the Company and that you
become associated with during the period that you render services to the
Company. You will not assist any other person or organization in competing with
the Company or in preparing to engage in competition with the business or
proposed business of the Company. By signing this Agreement you certify that
your employment with the Company will not violate any contractual or other legal
obligation that would prohibit or limit you from performing your duties to the
Company. To protect the interests of the Company, your acceptance of this letter
confirms that the terms of the Company’s “Employee Invention Assignment and
Confidentiality Agreement” dated August 14, 2017 continue to be in effect.


6.At-Will Employment. During your entire employment you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any lawful reason or no reason, at any time, with
or without prior notice and with or without Cause (defined below). Your
participation in any equity or benefit program does not assure you of continuing
employment for any particular period of time. Any modification or change in your
at-will employment status may only occur by way of a written agreement signed by
you and the Chief Executive Officer of the Company.


7.Severance.


(a)Separation in Event of Termination Within the 3-Month Period Before or
12-Month Period Following a Change in Control. In the event of your involuntary
separation from employment with the Company without Cause or for Good Reason
(defined below), in each case within the period that begins after the signing of
a definitive agreement that ultimately results in a Change in Control within
three (3) months of its signing or within twelve (12) months following a Change
in Control (“Change in Control Period”), then, in addition to any accrued
compensation, and provided that you deliver to the Company a signed release of
claims in favor of the Company (“Release”), and satisfy all conditions to make
the Release effective within sixty (60) days following your separation from
service, you shall be entitled to the benefits as set forth below:


(i)Lump sum payment equal to twelve (12) months of your then-current base
salary, plus a pro-rated portion of your annual target bonus for the time you
are actively employed in the fiscal year of termination;


(ii)Provided you timely elect to continue health coverage under COBRA,
reimbursement for any monthly COBRA premium payments made by you in the twelve
(12) months following your separation from service. If at the time you separate
from service, it would result in a Company excise tax to reimburse you for COBRA
premiums, then no such premiums will be reimbursed and if doing so would not
cause imposition of an excise tax, you will be paid a single lump sum of
$24,000; and


(iii)Acceleration of vesting as to all then-unvested shares or rights subject to
all equity awards which have been granted to you. You shall have six (6) months
following your separation from service from the Company in which to exercise any
stock options that have been granted to you.


(b)Severance in Event of Termination Without Cause Outside the Change in Control
Period. In the event of your involuntary separation from employment with the
Company without Cause not during the Change in Control Period, then, in addition
to any accrued compensation, and provided that you deliver to the Company a
signed Release and satisfy all conditions to make the Release effective within
sixty (60) days following your separation from service, you shall be entitled to
benefits as set forth below:


(i)
Lump sum payment equal to six (6) months of your then-current base salary, plus
a pro-rated portion of your annual target bonus for the time you are actively
employed in the fiscal year of termination;



(ii)
Provided you timely elect to continue health coverage under COBRA, reimbursement
for any monthly COBRA premium payments made by you in the six (6) months
following your separation from service. If at the time you separate from
service, it would result in a Company excise tax to reimburse you for COBRA
premiums then no such premiums will be reimbursed and if doing so would not
cause imposition of an excise tax, you will be paid a single lump sum of
$12,000; and



(iii)
Acceleration of vesting as to a number of shares or rights subject to all equity
awards which have been granted to you as would have vested in the six (6) months
following your separation from service. You shall have six (6) months following
your separation from service from the Company in which to exercise any vested
options that have been granted to you.






--------------------------------------------------------------------------------













8.Section 409A Matters.


(a)For purposes of this Agreement, no payment will be made to you upon
termination of your employment unless such termination constitutes a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and Section 1.409A-l(h) of the regulations
promulgated thereunder.


(b)To the extent any payments to which you become entitled under this agreement,
or any agreement or plan referenced herein, in connection with your separation
from service from the Company constitute deferred compensation subject to
Section 409A of the Code (the “Deferred Payments”), such payments will be paid
on, or in the case of installments, will not commence, until the sixtieth (60th)
day following your separation from service, or if later, such time as required
by Section 8(c). Except as required by Section 8(c), any installment payments
that would have been made to you during the sixty (60) day period immediately
following your separation from service but for the preceding sentence will be
paid to you on or around the sixtieth (60th) day following your separation from
service and the remaining payments will be made as provided herein.


(c)If you are deemed at the time of such separation from service to be a
“specified employee” under Section 409A of the Code, then any Deferred
Payment(s) shall not be made or commence until the earliest of (i) the
expiration of the six (6)-month period measured from the date of your
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code) with the Company or (ii) the date of
your death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(l)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum.


(d)To the extent any payments to which you become entitled under this agreement,
or any agreement or plan referenced herein, in connection with your separation
from service from the Company constitute deferred compensation subject to
Section 409A of the Code, you and the Company may make changes to this Agreement
to avoid adverse tax consequences under Section 409A. Each payment and benefit
payable hereunder is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.


9.Definitions.


(a)Cause. For purposes of this Agreement, “Cause” means (i) your conviction of
or plea of nolo contendere to a felony or a crime involving moral turpitude
which the Board believes has had or will have a detrimental effect on the
Company's reputation or business; (ii) your engaging in an act of gross
negligence or willful misconduct in the performance of your employment
obligations and duties; (iii) your committing an act of fraud against, material
misconduct or willful misappropriation of property belonging to the Company;
(iv) your engaging in any other misconduct that has had or will have an adverse
effect on the Company's reputation or business; or (v) your breach of the
Employee Invention Assignment and Confidentiality Agreement or other
unauthorized misuse of the Company's or a third party's trade secrets or
proprietary information.


(b)Change in Control. For purposes of this Agreement “Change in Control” means
(i) a sale, conveyance, exchange or transfer (excluding any venture-backed or
similar investments in the Company) in which any person or entity, other than
persons or entities who as of immediately prior to such sale, conveyance,
exchange or transfer own securities in the Company, either directly or
indirectly, becomes the beneficial owner, directly or indirectly, of securities
of the Company representing fifty (50%) percent of the total voting power of all
its then-outstanding voting securities; (ii) a merger or consolidation of the
Company in which its voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all voting securities of the
surviving entity immediately after the merger or consolidation; or (iii) a sale
of substantially all of the assets of the Company or a liquidation or
dissolution of the Company.


(c)Good Reason. For purposes of this Agreement, “Good Reason” means any of the
following taken without your written consent and provided (a) the Company
receives, within thirty (30) days following the occurrence of any of the events
set forth in clauses (i) through (iv) below, written notice from you specifying
the specific basis for your belief that you are entitled to terminate employment
for Good Reason, (b) the Company fails to cure the event constituting Good
Reason within thirty (30) days after receipt of such written notice thereof, and
(c) you terminate your employment within thirty (30) days following expiration
of such cure period: (i) a material change, adverse to you, in your position,
title(s), office(s) or duties; (ii) an assignment of any significant duties to
you that are inconsistent with your positions or offices held under this
Agreement; (iii) a decrease in your then-current annual base salary by more than
10% (other than in connection with a general decrease in the salary of all





--------------------------------------------------------------------------------











executives); or (iv) your relocation to a facility or a location more than
thirty (30) miles from your residence.


10.Policies. You acknowledge that you have read and will comply with all Company
policies, guidelines and processes in effect throughout your employment,
including but not limited to the Company Code of Business Conduct and Ethics,
Insider Trading Policy, Anticorruption Compliance Policy and Guidelines, and
U.S. Export Control Compliance Policy Statement. You acknowledge that the
Company may implement, modify or revoke Company policies, guidelines and
processes from time to time, and you agree to read and comply with each
then-current policy, guideline and/or process.


11.Arbitration.


(a)Informal Resolution/Mediation. In the event of any dispute or claim in any
way relating to or arising out of your recruitment by the Company, your
employment with the Company, or your separation from the Company, you and Splunk
agree to initially attempt to resolve the issue informally or with the
assistance of a neutral, outside mediator. If any dispute or claim cannot be
resolved by these means, and except as specifically listed below, the sole and
exclusive means for final dispute or claim resolution is through final and
binding arbitration, as more fully described in the Arbitration provision. You
may choose to opt out of arbitration; please see the last paragraph below in
this Arbitration provision, to understand what you need to do to opt out.


(b)Arbitration. In consideration of your employment with the Company, its
promise to arbitrate all employment-related disputes, and your receipt of the
compensation, pay raises, and other benefits paid to you by the Company, at
present and in the future, you agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder, or benefit plan of the Company, in their capacity as such or
otherwise), arising out of, relating to, or resulting from your recruitment by
the Company, employment with the Company or your separation from service from
the Company, including any breach of this Agreement, shall be subject to binding
arbitration under the arbitration provisions set forth in California Code of
Civil Procedure sections 1280 through 1294.2, including section 1281.8 (the
“Act”), and pursuant to California law. The Federal Arbitration Act shall
continue to apply with full force and effect notwithstanding the application of
procedural rules set forth in the Act. Disputes that you agree to arbitrate, and
thereby agree to waive any right to a trial by jury, include any statutory
claims under local, state, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, wrongful termination,
retaliation, unpaid wages, incentive compensation, breach of contract, torts and
any statutory or common law claims. Notwithstanding the foregoing, you
understand that nothing in this Agreement constitutes a waiver of your rights
under section 7 of the National Labor Relations Act. You further understand that
this Agreement to arbitrate also applies to any disputes that the Company may
have with you. You and the Company each retain their right to, and shall not be
prohibited or limited from seeking or obtaining equitable relief from a court
having jurisdiction over the parties. 


To the extent permitted by law, all claims covered under this arbitration
agreement must be brought in your individual capacity, and not as a plaintiff or
class member in any purported class or collective proceeding. No claim may be
brought or maintained on a class or collective basis either in court or in
arbitration. All such claims will be decided on an individual basis in
arbitration pursuant to the parties’ agreement to arbitrate. The parties
expressly waive any right with respect to any covered claims to submit,
initiate, or participate as a plaintiff, claimant or member in a class or
collective action, regardless of whether the action is filed in arbitration or
in court. Claims may not be joined or consolidated in arbitration with disputes
brought by other individuals, unless agreed to in writing by all parties.


Any issue concerning the validity of this class action or collective action
waiver must be decided by a Court and an arbitrator shall not have authority to
consider the issue of the validity of this waiver. If for any reason this class
or collective action waiver is found to be unenforceable, the class action or
collective action claim may only be heard in court and may not be arbitrated.
The arbitrator shall not have authority to hear or decide class or collective
actions. The arbitrator’s authority to resolve disputes and make awards under
this Agreement is limited to disputes between: (i) you and the Company; and (ii)
you and any current or former officers directors, employees or agents of the
Company, if such individual is sued for conduct arising out of his or her
employment. No arbitration award or decision will have any preclusive effect as
to issues or claims in any dispute with anyone who is not a named party to the
arbitration. This agreement to arbitrate supersedes all arbitration agreements
that previously existed between the employee and the Company.


(c)Procedure. You agree that any arbitration will be administered by Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its employment
arbitration rules & procedures (the “JAMS rules”), which are available at
http://www.jamsadr.com/rules-employment-arbitration/ and from Human Resources.
You agree that the arbitrator shall issue a





--------------------------------------------------------------------------------











written decision on the merits. You also agree that the arbitrator shall have
the power to award any remedies available under applicable law. You agree that
the decree or award rendered by the arbitrator may be entered as a final and
binding judgment in any court having jurisdiction thereof. You understand that
the Company will pay for any administrative or hearing fees charged by the
arbitrator or JAMS except that you shall pay any filing fees associated with any
arbitration that you initiate, but only so much of the filing fees as you would
have instead paid had you filed a complaint in a court of law. You agree that
the arbitrator shall administer and conduct any arbitration in accordance with
California law, including the California Code of Civil Procedure and the
California Evidence Code, and that the arbitrator shall apply substantive and
procedural California law to any dispute or claim, without reference to rules of
conflict of law. To the extent that the JAMS rules conflict with California law,
California law shall take precedence. You agree that any arbitration hearing
under this Agreement shall be conducted in San Francisco County, California.


(d)Remedy. Except as provided by the Act and this Agreement, arbitration shall
be the sole, exclusive, and final remedy for any dispute between you and the
Company. Accordingly, except as provided for by the Act and this Agreement,
neither you nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration.


(e)Administrative relief. This Agreement does not prohibit you from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission and the National Labor
Relations Board. This also includes claims for workers’ compensation benefits,
unemployment insurance, or state or federal disability insurance. Moreover, this
Agreement does not apply to any other dispute or claim that has been expressly
excluded from arbitration by statute. Nothing in this Agreement prohibits or
restricts you from initiating communications directly with, responding to any
inquiry from, or providing information or testimony to or before, the Securities
and Exchange Commission (“SEC”), Department of Justice (“DOJ”), or any other
governmental agency or department or self-regulatory organization, about actual
or potential violations of laws or regulations (including lawfully reporting
fraud, waste or abuse). You are not required to obtain Splunk’s prior
authorization before engaging in such communications, nor are you required to
inform Splunk about such communications. This Agreement does, however, preclude
you from pursuing court action regarding any such claim, except as permitted by
law.


(f)Voluntary nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences, and binding effect of this Agreement
and fully understand it, including that you are waiving your right to a jury
trial. You agree that you have been provided an opportunity to seek the advice
of an attorney of your choice before signing this Agreement.


You may choose to opt out of arbitration To do so, you must send an email to
Human Resources at the following email address: optout@splunk.com and your email
must state, “I am opting out of arbitration.” Your email must be received by
Human Resources no later than twenty (20) days after your acceptance of this
Agreement.


12.Survival and Severability. Upon termination of your employment for any
reason, the obligations in sections 5 (Confidentiality); 8 (Section 409A
Matters); 9 (Definitions): 10 (Policies); 11 (Arbitration); 12 (Survival and
Severability); 13 (Complete Agreement); and 14 (Acceptance) shall survive and
remain in full force and effect. If any provision of this Agreement is held to
be invalid or unenforceable, such term shall be excluded to the extent of such
invalidity or unenforceability; all other terms shall remain in full force and
effect and the invalid or unenforceable term shall be deemed replaced by a valid
and enforceable term that comes closest to expressing the intention of such
invalid or unenforceable term.


13.Complete Agreement. You understand and agree that this Agreement forms the
complete and exclusive statement of your employment with the Company and
supersedes any prior offer letter, employment agreement and/or addenda existing
between the parties, whether written or verbal. This Agreement can only be
modified by a written agreement signed by you and the Chief Executive Officer or
Chief Human Resources Officer of the Company.


14.Acceptance. To accept this Agreement, please sign in the space indicated and
return to me. Your signature will acknowledge that you have read, understand and
agree to the terms and conditions of this Agreement.


Please feel free to contact me if you have any questions.





--------------------------------------------------------------------------------













Best,


/s/ Doug Merritt


Doug Merritt
President and Chief Executive Officer
Splunk Inc.


Acceptance and Agreement


I have read, understand, and agree to each of the terms and conditions set forth
above.


I further acknowledge that no promises or commitments have been made to me
except as specifically set forth herein.








/s/ Tim Tully
 
April 26, 2018
Tim Tully
 
Date






